Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered. 
Status of Application
2.	Acknowledgment is made of the amendments filed 05/21/2021. Upon entering the amendments, claims 1-4, 8-11, 28-29, 31, and 33 are amended and claims 1-13 and 28-34 are pending and presented for the examination. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/01/2021 was filed after the mailing date of the Final Office Action on 12/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive ceramic particle groups, and applicant's arguments show that the ceramic particle groups of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the limitations added to independent claims 1 and 3, specifying that the particle groups are 100 particles or more with the features of the instant claims, are not taught or suggested by the previously applied prior art to Kobayashi et al and Kawabe et al. The remarks are also persuasive at showing that claim 4, which was previously indicated to be allowable but for its dependence from claim 1, has been amended into independent form including all intervening claim limitations. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
5.	Claims 1-13 and 28-34 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed ceramic particle groups. Specifically, the prior art fails to teach a ceramic particle group comprising calcium phosphate sintered body particles in an amount of 100 particles or greater, said particles having an average diameter of 10-700 nm, containing no calcium carbonate, and having a half value width of 0.2-0.8 at d=2.814 as measured by XRD. The prior art also does not teach or suggest a ceramic particle group comprising calcium phosphate sintered body particles in an amount of 100 particles or greater, said particles having an average diameter of 10-700 nm, containing no calcium carbonate, and further wherein the ceramic particles have the weight reduction property according to and as measured by the method of instant claim 3. The prior art further does not teach or suggest a ceramic particle group comprising calcium phosphate sintered body particles, said particles having an average diameter of 10-700 nm, containing no calcium carbonate, having a half value width of 0.2-0.8 at d=2.814 as measured by XRD, and having on a particle carbonate apatite on a surface. Finally, the prior art fails to teach or suggest a ceramic particle group comprising calcium phosphate sintered body particles, said particles having an average diameter of 10-700 nm, containing no calcium carbonate, and wherein a particle contains B type carbonate apatite. 
The most relevant prior art references found are Kobayashi et al (US 7727497) and Kawabe et al (US 2013/0273166). The difference from instant claims is that while Kobayashi et al teaches a calcium phosphate sintered body comprising a calcium phosphate sintered ceramic particle with a diameter of 5-150 nm, Kobayashi does not teach or suggest a group of 100 particles free of calcium carbonate, a half value width of 0.2-0.8 at d=2.814 as measured by XRD, or a particle comprising carbonate apatite. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. Kawabe et al teaches that calcium phosphate for use in biomedical applications, advantageously has a high crystallinity with a half value width of 0.8 or lower, but Kawabe does not teach said calcium carbonate particles in a sintered body, nor does it teach the presence of carbonate apatite in said particles. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW2 July 2021